       Case 8:19-cv-01569-KS Document 24 Filed 06/09/21 Page 1 of 1 Page ID #:47



1                        UNITED STATES DISTRICT COURT
2                       CENTRAL DISTRICT OF CALIFORNIA
3                             SOUTHERN DIVISION
4
     Angela Selysse Madrigal,         )   CASE NO. SACV 19-01569 KS
5
                                      )
6
                       Plaintiff,     )
                                          [PROPOSED] ORDER RE:
7    vs.                              )   STIPULATION FOR AWARD AND
8                                     )   PAYMENT OF ATTORNEY FEES
     Andrew Saul, Commissioner of     )   PURSUANT TO THE EQUAL ACCESS TO
9                                         JUSTICE ACT, 28 U.S.C. §
     Social Security                  )   2412(d), AND COSTS PURSUANT TO
10
                     Defendant.       )   28 U.S.C. § 1920
11                                    )
12                                    )
13

14           Based upon the parties' Joint Stipulation for Award and
15
     Payment of Attorney Fees Pursuant to the Equal Access to Justice
16
     Act, 28 U.S.C. § 2412(d), and Costs Pursuant to 28 U.S.C. § 1920
17

18
     Award of EAJA Fees (“Stipulation”), IT IS ORDERED that Plaintiff be

19   awarded One Thousand Four Hundred Dollars ($1,400), and Zero Cents

20   in attorney fees, under the Equal Access to Justice Act (EAJA), 28
21
     U.S.C. § 2412(d), and Zero Dollars and Zero Cents ($0.0) in costs,
22
     under 28 U.S.C. § 1920, subject to the terms of the stipulation.
23

24         Dated: June 9, 2021
25
                                           ______________________________
26                                                KAREN L. STEVENSON
                                           UNITED STATES MAGISTRATE JUDGE
27

28



                                              1
